Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a decoding method comprising: acquiring signal from a bitstream indicating transform blocks; determining a transform type from the signal; determining a low frequency coefficient of one of multiple sub transform units (TU) using transform type and neighboring sub TUs, wherein the sub TUs are partitioned from a current coding unit (CU); decoding the current CU using the low frequency coefficient of one of multiple sub TUs, wherein determining the low frequency coefficient includes determining a signed value of the low frequency coefficient of one of multiple sub TUs by utilizing an average of signed values of low frequency coefficient of at least one of a top neighboring sub TU, and a left neighboring sub TU.
The reference of Zhao et al. (“Joint Separable and Non-Separable Transforms for Next-Generation Video Coding”) (See attached NPL document NPL.pdf) teaches a decoding method of acquiring transform blocks from the bitstream and determining transform type from the transform block information, wherein it teaches low frequency coefficient determination for secondary transforms based on neighboring prediction modes. However, Zhao et al. fail to teach that the neighboring sub transform units (TU), whose low frequency coefficients are determined based on the neighboring sub TUs, are partitioned from a neighboring TUs. The reference of Lim et al. (US PGPub 2019/0215516 Al), in the same field of endeavor, teach partitioning each CU into TU and then partitioning each TU into neighboring sub TUs. However, Zhao et al. or Lim et al. fail to teach how the sign value of the low frequency transform coefficients are calculated by averaging the signed values of low frequency coefficients of a top and a left adjacent sub transform units respectively. Although, Seregin et al. (US PGPub 2013/0182772 A1) teach determining and/or signaling a signed value of the low frequency coefficient, but Seregin et al. or Zhao et al. or Lim et al. fail to teach averaging all the signed values of the low frequency transform coefficients of the top and a left adjacent sub transform units.
As a result Zhao et al. alone or in combination with Lim et al. and Seregin et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 11, which is an apparatus claim of the corresponding method claim 1, and claim 20, which is a CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485